Citation Nr: 1619136	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-10 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel









INTRODUCTION

The Veteran served on active duty from September 2008 to July 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2013, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not meet the percentage requirements for a total disability rating based on individual unemployability (TDIU).

2.  Service-connected disabilities are not shown to have precluded the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are not met, to include referral for an extra-schedular evaluation.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Veteran was not provided notice complying with the VCAA prior to adjudication of the issue of entitlement to a TDIU.  However, the Board finds such failure is not prejudicial to the Veteran.  In this regard, the TDIU claim has been deemed as reasonably raised as part of an increased rating claim which had been appealed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  After the issue was raised, the Board remanded the claim for further development.  The Veteran was notified of the laws and regulations necessary for a grant of a TDIU through the December 2015 Supplemental Statement of the Case (SSOC).  The notice letter accompanying the SSOC indicated the Veteran had the opportunity to respond to the SSOC.  The Veteran was afforded a VA examination prior to the adjudication, at which time he had the opportunity to present his disability history.  Thus, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's VA treatment records and lay statements have been associated with the record.  The Veteran was asked to identify private medical providers, but he did not do so.  In June 2014, VA afforded the Veteran an examination as to his unemployability claim.  The VA examiner considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  However, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The VA examiner described the extent of functional impairment caused by service-connected disability in terms of walking, standing, sitting and lifting.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The obtaining of this medical opinion substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.



Entitlement to a TDIU

On appeal of an increased rating claim in November 2013, the Board determined that entitlement to a TDIU was reasonably raised by the record.  See Rice, 22 Vet. App. 447 (2009).  Remand directives required that VA adjudicate the issue of a TDIU.

A TDIU itself may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Additionally, 38 C.F.R. § 4.16(a) provides that disabilities resulting from a common etiology or single accident will be considered one disability.

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation Service should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

In this case, the Veteran is service-connected for degenerative arthritis of the thoracolumbar spine, evaluated as 10 percent disabling effective July 24, 2010, and is service-connected for a right ankle sprain, evaluated as noncompensable.  The combined evaluation is 10 percent from July 24, 2010.   Accordingly, the minimum schedular criteria for a TDIU have not been met and a TDIU rating on a schedular basis must be denied.  See 38 C.F.R. § 4.16(a).

Next, the Board considers whether referral for extra-schedular consideration is warranted.  In evaluating entitlement to a TDIU, the central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this regard, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities either individually or collectively do not render him unable to secure and follow a substantially gainful occupation.  An August 2013 VA treatment note shows the Veteran had been unsuccessful in finding employment.  The record indicated he was attending college.  A February 2015 VA treatment note showed the Veteran was a college student/other student.

A June 2014 VA medical opinion revealed that the Veteran worked as a computer operator in service.  He finished high school.  Following discharge, he started college.  He was then in his third year of college for his degree in psychology.  His main health concern was his spine disorder.  As a result of that disorder, he had difficulty bending and lifting heavy weights.  He was able to stand for two to three hours and walk a couple of blocks without any problem.  He was able to perform a desk job and was looking forward to his job as a psychologist when he graduated.  The examiner opined that it is less likely than not that the Veteran's service connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  The stated rationale was that his service-connected disabilities prevent him from lifting heavy weights over 50 lb.; however, he is capable of walking, standing, and sitting for few hours without any problem.  He is able to perform desk jobs.

On review of the entirety of the record, the Board finds that the Veteran's service-connected disabilities are not shown to have precluded him from securing and following substantially gainful employment consistent with his work and education background.  Here, the Veteran has orthopedic disabilities which, while painful, do not interfere with walking, standing or sitting for a few hours at a time.  The VA examiner described the Veteran as capable of performing a desk job, and the Veteran is attending school to become a psychologist.  As reflected at the June 2014 VA examination, the Veteran deems himself capable of future work as a psychologist.  The Veteran has technically made no lay statements contending unemployability as this issue was raised by the Board on remand.  The Board finds the June 2014 VA medical examination contains lay and medical evidence supporting a finding that the Veteran is attending college, has good mobility, and is capable of at least sedentary employment.

As a result of the foregoing, a preponderance of the evidence is against the claim and there is no doubt to be resolved.  Accordingly, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to a TDIU is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2015).  The examiner who conducted the June 2014 VA sleep disorders examination stated that the Veteran did not show up for a scheduled sleep study.  An August 2014 VA treatment note shows the Veteran has since been fitted with a CPAP machine.  It was noted that the Veteran's chief complaint was "sleep study results" and a working diagnosis of obstructive sleep apnea was noted in VA treatment records.  Accordingly, the Board proceeds, for the purposes of this remand, as though a current sleep apnea disability is present.  

Service treatment records in this case note in-service respiratory illnesses in September and October 2008, and April 2009, (pharyngitis, bronchitis, and an upper respiratory infection).  As there has been no nexus opinion rendered, and because VA has a duty to provide an adequate examination once VA undertakes the effort to provide one, see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), remand for a nexus opinion is warranted in order to fully and fairly adjudicate the issue.

Moreover, the record does not contain the results of the sleep study referenced in the August 2014 VA treatment note.  It also does not corroborate the finding that the Veteran failed to show for a scheduled sleep study.  On remand, it would be helpful if VA clarifies whether the August 2014 VA treatment note refers to an actually conducted sleep study.  If so, VA should obtain the results of the study.  If no sleep study was actually conducted, VA should clarify whether the Veteran failed to report to a scheduled sleep study appointment.  If so, VA should associate with the file records evidencing that fact.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of any sleep study conducted on the Veteran either at VA or at a private treatment facility, especially any such study referenced in August 2014 VA treatment records.  If no sleep study was conducted, associate with the file any records indicating that a sleep study was scheduled but the Veteran failed to show for the appointment.

2.  Then, obtain an opinion from an appropriate medical professional as to whether it is at least as likely as not that the Veteran's sleep apnea disorder arose during service or is otherwise related to service.  For the purpose of this opinion, the examiner should assume that the Veteran has a current sleep apnea disorder, as indicated by the August 2014 VA treatment records.  The examiner should consider in his or her review the in-service respiratory illnesses noted in September and October 2008, and April 2009, (pharyngitis, bronchitis, and upper respiratory infection).   A rationale for all opinions expressed should be provided.

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


